DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 19, 2021 were received and fully considered. Claims 1 and 4-6 were amended. Claim 3 was cancelled. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on *** has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya (US Patent No. 6394959 B1).

Takaya was applied in the previous office action.
With respect to claim 1, Takaya teaches a blood pressure measurement device (Abstract) including: at least one element array of plural pressure detecting sensors arranged in one direction (Abstract “pressure sensing elements”); a pressing unit which presses the at least one element array of pressure detecting sensors against a skin of a living body toward an artery in a state that the one direction crosses a direction in which and selecting at least one of the pressure detecting sensors included in the at least one element array of pressure detecting sensors in the process that the pressing force is increased on the basis of the obtained pressure pulse waves (Abstract “selecting, as an optimum element, one of the pressing sensing elements... changing the pressing force... optimum pressing force”; col.17, lines 15+ “controls the pressing device 54 to continuously increase the pressing force P applied to the PPW sensor 46”; col.18, lines 43+); and wherein the processor calculates first blood pressure values in the artery on the basis of first pressure pulse waves that were detected by the pressure detecting sensors (Abstract “determining means for determining an estimated blood pressure”; Fig.1); generates calibration data using the first blood pressure values calculated by the processor, and calculates second blood pressure values in the artery by calibrating, using the calibration data (col.9, lines 32-35 “calibrating the PPW signal 
Although Takaya does not explicitly teach performing the calculation and the selecting with respect to detection at each of different time points, Examiner argues that this would be obvious to PHOSITA when the invention was filed as it is widely known in the art to perform a calculation based on data detected at different time points. For instance, it is widely known in blood pressure monitoring techniques to assess/calculate blood pressure based on a plurality of pulse wave data obtained over a particular length of time (minutes, hours, days, weeks, etc.) in order to assess patient’s health progression.
With respect to claim 2, Takaya teaches the processor calculates the first blood pressure values in the artery on the basis of amplitude variations of the first pressure pulse waves, respectively (col.7, lines 31-38 “Based on the change of respective amplitudes...the control device 28 determines a systolic and a diastolic BP value (i.e., standard BP values) of the patient”). 
	With respect to claim 4, Takaya teaches the processor generates the calibration data using the pressure pulse wave selected from the first pressure pulse waves, and the first blood pressure values (col.9, lines 32-33; col.15, lines 27+; col.16, lines 9+).

	With respect to claim 6, Takaya teaches the information that defines shapes of the pressure pulse waves other than the amplitude values are maximum values of the first pressure pulse waves, minimum values of the first pressure pulse waves, or respective average values of the maximum values and the minimum values (see Figs. 5-7 showing shape of pressure pulse waves).

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue that Takaya does not teach and/or suggest selecting at least one of the pressure detecting sensors included in the at least one element array of pressure detecting sensors at each of different time points in the process that the pressing force is increased on the basis of the obtained pressure pulse waves. Examiner respectfully disagrees and has updated the prior art section below to address this amended limitation. Please see underlined portions of the obviousness rejection above for updated citations.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791